Citation Nr: 0809036	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-35 617A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for bipolar disorder. 

3.  Entitlement to service connection for depression. 

4.  Entitlement to service connection for a left ankle 
disorder.  

5.  Entitlement to service connection for a chronic sinus 
condition.   


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from October 1981 to June 
1985. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Wichita, Kansas, (hereinafter RO).  

In May 2006, the veteran's attorney submitted additional 
evidence in support of his claims; this submission was 
accompanied by a waiver of RO review.

The issues of entitlement to service connection for a back 
disorder, bipolar disorder and depression require additional 
development and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence that the veteran has a current 
left ankle or sinus disorder that is etiologically related to 
in-service symptomatology or pathology.  


CONCLUSION OF LAW

A left ankle and a sinus disorder were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in May 2005, 
the RO advised the claimant of the information necessary to 
substantiate the claims at issue.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also told to provide any 
relevant evidence or information in her possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  He was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  This letter was sent prior to the 
initial adjudication of the claims.  

VA also has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA made 
reasonable efforts to obtain relevant post-service records 
adequately identified by the veteran. Specifically, the 
information and evidence that have been associated with the 
claims file includes the veteran's post service treatment 
records, and the veteran's own statements and evidence he 
presented.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted because, as discussed below, 
there is no evidence meeting the low threshold that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service, 
such as medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records include a report of medical 
history compiled in August 1982 at which time the veteran 
reported that he had the type of slight cold that tends to 
stay and then go away.  He also reported that he suffered 
from hay fever.  The examination of the sinuses at that time 
was negative, and the remaining service medical records do 
not reflect treatment or a diagnosis of a chronic sinus 
disability.  The examination of the sinuses in February 1985 
was negative, although the veteran reported a history of 
intermittent sinus problems approximately twice a week.  The 
examination of the sinuses at the June 1985 separation 
examination was negative, but the veteran reported a history 
of having a "sinus problem with my left nostril," 
accompanied by swollen glands and thick drainage.  A history 
of hay fever since the veteran was a child was also reported.  

With respect to the left ankle, an October 1982 service 
medical record reflects treatment of a "severe sprain."  X-
rays at that time were negative, and the veteran was 
furnished a plantar rubber support.  The left ankle sprain 
was noted to have "resolves" on a service medical record 
dated later in October 1982, and an examination of the left 
ankle in November 1982 showed no effusion, minimal tenderness 
and the assessment of "resolving liagamentous strain."  No 
further treatment for the left ankle during service is 
demonstrated, and the June 1985 separation examination did 
not reveal a disability in the left ankle. 

The post service evidence does not reveal any evidence of a 
chronic sinus disability or a left ankle disability, much 
less any medical evidence linking such disability to service.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

With respect to the veteran's hay fever, under 38 C.F.R. § 
3.380, which pertains to diseases of allergic etiology, this 
condition is considered a seasonal manifestation subsiding on 
the absence of removal of the allergen and is generally to be 
regarded as acute disease, healing without residuals.  In 
this case, there is no indication that the veteran's hay 
fever represents anything other than an "acute disease, 
healing without residuals" upon removal of the triggering 
allergens, as there is no evidence of a current chronic 
disease associated with hay fever that is the result of 
service, to include by way of aggravation.  As such, service 
connection for hay fever is thus not warranted.  
38 C.F.R. § 3.380.   

As for the veteran's assertions that he has a current sinus 
and left ankle disorders that are related to service, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In short therefore, 
given the lack of any competent medical evidence linking a 
current sinus or left ankle disorder to service, the claims 
for service connection for left ankle and sinus disorders 
cannot be granted.  Hickson, supra.   

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for left ankle and sinus disorders, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 

ORDER

Service connection for a left ankle disorder is denied.  

Service connection for a chronic sinus condition is denied.   


REMAND

A medical history compiled during service in February 1985 
showed the veteran describing low back pain and a medical 
history at separation from service in June 1985 showed the 
veteran describing having problems with depression.  The 
post-service evidence includes voluminous VA outpatient 
reports reflecting treatment for back and psychiatric 
conditions, to include a September 1999 treatment record that 
showed the veteran reporting that he was struck in the back 
during service.  Other VA outpatient treatment records show 
the veteran indicating that he first injured his back in the 
year after separation from service.  With respect to a 
psychiatric disorder, a VA psychiatrist in February 2006 
stated that the veteran had depression during service that 
was not treated.  He also stated that he had "no doubt" 
that the veteran's bipolar disorder was related to his 
depression, and indicated that based on a history presented 
by the veteran, but not a review of the claims file, the 
veteran's service aggravated his "condition."  

In light of the evidence above and review of the other 
evidence of record, the Board to concludes that the veteran's 
claims file should be forwarded to VA examiners for the 
purposes of determining whether the veteran has a current 
psychiatric or back disability that is the result of service 
so as to comply with the duty to assist the veteran.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded VA 
psychiatric and orthopedic examinations 
to determine the etiology of any 
psychiatric or back disorders currently 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examinations.  Following a 
review of the service and post service 
medical records, the examiner must state 
whether it is at least as likely as not 
that any diagnosed psychiatric or back 
disorder is related to the veteran's 
active duty service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for either examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the claims for 
entitlement to service connection for a 
back disorder, bipolar disorder and 
depression should be readjudicated by the 
RO.  If any of these claims remains 
denied, a supplemental statement of the 
case should be issued, and the veteran 
and his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


